DETAILED ACTION
This office action is in response to amendments to application 16/816,667, filed on 12/20/2021.
Claims 1-6, 8-14, and 16-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/20/2021, have been entered.
Regarding rejections of claims 1-20 under 35 U.S.C. 103, the rejections have been overcome by amendment or cancellation of the claims. Claims 1-6, 8-14, and 16-20 are allowable over the prior art of record.
 
Allowable Subject Matter
	Claims 1-6, 8-14, and 16-20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Hwang et al. (US 20180362043). Hwang discloses a method for controlling a manual driving mode includes manual mode detecting step detecting whether a vehicle switched from autonomous to manual mode; first step controlling angle of tire and steering angle of a steering wheel using travel route information when switching to manual mode is detected; delay time determination step determining a delay time of change of the angle of the tire with change of the 
	Hwang, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a system for providing operating mode transition for a vehicle, the system comprising a processor and a memory including instructions. The instructions, when executed by the processor, cause the processor to: receive an input indicating a request to transition from a first operating mode of the vehicle to a second operating mode of the vehicle, determine a first planned trajectory corresponding to the first operating mode, determine a second planned trajectory corresponding to the second operating mode, determine a first road wheel actuator angle corresponding to the first planned trajectory, determine a second road wheel actuator angle corresponding to the second planned trajectory, and determine a difference between a current handwheel actuator angle and a handwheel actuator angle corresponding to the second road wheel actuator angle. In response to a determination that the difference is less than a threshold, the instructions transition from the first operating mode to the second operating mode over a determined period. The instructions further generate a haptic feedback torque based on the first road wheel actuator angle and the current handwheel actuator angle in response to a determination that the difference is greater than the threshold. The instructions apply a scaling factor to the haptic feedback torque, wherein the scaling factor is dynamically generated based on, at least, a handwheel velocity.
	Claims 9 and 17 are analogous to claim 1 and allowable for analogous reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662